              Case 2:08-cr-00079-TLN Document 67 Filed 06/02/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4

 5 Attorney for:
   OSCAR ANDRADE
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-149 TLN & 2:08-CR-079 TLN
10
                                  Plaintiff,            STIPULATION AND ORDER TO CONTINUE
11                                                      RESET BRIEFING SCHEDULE AND CONTINUE
                            v.                          J&S & DISPOSITIONAL HEARING TO 8/20/20 AT
12                                                      9:30 A.M.
     OSCAR ANDRADE,
13                                Defendant

14

15

16

17
                                                STIPULATION
18

19          Plaintiff, United States of America, by and through its counsel, Assistant United States Attorney
20
     James Conolly, and Defendant, OSCAR ANDRADE, by and through his counsel, Dina L. Santos, agree
21

22 and stipulate to reset the briefing schedule and set Judgement and Sentencing and the Dispositional

23
     Hearing to August 20, 2020, at 9:30 a.m., in the above-captioned matter. The briefing schedule will be
24

25 reset as follows:

26

27

28
                                                        1
               Case 2:08-cr-00079-TLN Document 67 Filed 06/02/20 Page 2 of 2


 1   Judgment and Sentencing Date:                                                         August 20, 2020

 2                                                                                         August 13, 2020
     Reply, or Statement of Non-Opposition:
 3

 4   Formal Objections to the Presentence Report shall be filed with the Court and         August 06, 2020
     served on the Probation Officer and opposing counsel no later than:
 5

 6   The Presentence Report shall be filed with the Court and disclosed to counsel no      July 30, 2020
     later than:
 7
     Counsel's written objections to the Presentence Report shall be delivered to the      July 23, 2020
 8   Probation Officer and opposing counsel no later than:

 9

10

11
            Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
12

13          IT IS SO STIPULATED.

14 Dated: June 1, 2020                                       McGregor Scott
                                                             United States Attorney
15

16                                                           /s/ James Conolly
                                                             JAMES CONOLLY
17                                                           Assistant United States Attorney

18

19 Dated: June 1, 2020                                   /s/ Dina L. Santos
                                                         DINA L. SANTOS, ESQ.
20                                                       Attorney for Oscar Andrade
21
                                                     ORDER
22

23
            IT IS SO FOUND AND ORDERED this 1st day of June, 2020.
24

25

26

27
                                                                      Troy L. Nunley
28                                                                    United States District Judge

                                                         2
